Title: From George Washington to Arthur St. Clair, 29 October 1781
From: Washington, George
To: St. Clair, Arthur


                  
                     Sir
                      29 October 1781
                  
                  The Detachment of which you will have the command, for the Southward, is to consist of the Pennsylvania, Maryland, and Virginia Continental Troops.
                  You will march them by the most convenient route, and in the most expeditious manner (without fatiguing the Troops) towards Wilmington in North Carolina; of which, or other Posts in that State, you will endeavour to dispossess the Enemy, if their situation, from the intelligence you shall receive as you advance, shall, in your judgment, render it practicable, and advisable—If it does not, you will continue your March to the Southern Army, and put yourself under the command of Major Genl Greene.
                  As Wilmington, & other places in North Carolina, may cease to be objects, from a change of circumstances in the State to the Southward of this, it will be necessary for you to open an immediate communication by Letter with General Greene, & govern yourself by his advice & orders; and it may be well to communicate (in confidence) to the Executive of the State of North Carolina the enterprize against Wilmington, that you may procure such information & aid, as it may be in their power to give.
                  For Ordnance & Stores—and for the means of transportation, & other matters in the Quarter Masters Department, you will consult General Knox & Colonel Pickering—And will make your Arrangements with the Commissary or State Agent for Supplies of Provision.  Given at Head Quarters Near York in Virginia This 29th day of Octr 1781.
                  
                     Go: Washington
                  
               